DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the issued patent Burbidge et al., US 11,343,861 B2 (Burbidge’861 hereinafter), in view of disclosed prior art Lee et al, US 2018/0054755 A1 (Lee hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11,343,861.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/343,861
1. A relay user equipment (UE) comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors configured to, when executing instructions stored in the memory, cause the UE to: 


receive, from a base station, a layer-2 (L2) packet data unit (PDU) comprising a header that includes a remote UE identifier of a remote UE; 
determine, based on the remote UE identifier, to transmit the L2 PDU to the remote UE via a sidelink network interface; and 

transmit, to the remote UE, the L2 PDU based on a mapping between: (i) a logical channel identifier used on a Uu interface between the base station and the relay UE, and (ii) 

a radio bearer identifier of a radio bearer between the base station and the remote UE.  



2. The relay UE of claim 1, wherein the header further comprises the logical channel identifier.  













5. The relay UE of claim 1, the one or more processors further configured to: 

receive, from the base station, a relay reconfiguration message comprising the remote UE identifier of the remote UE; and 
establish a connection with the remote UE based on the remote UE identifier.  


6. The relay UE of claim 1, the one or more processors further configured to: multiplex a first plurality of radio bearers between the relay UE and a plurality of remote UEs to a second
plurality of radio bearers between the relay UE and the base station.  







10. A remote user equipment (UE) for use in a wireless communication network, the remote UE comprising: 
a memory; and 
one or more processors coupled to the memory, the one or more processors configured to, when executing instructions stored in the memory, cause the UE to: 

determine to communicate a layer-2 (L2) packet data unit (PDU) to a base station via a relay UE, wherein the remote UE communicates with the relay UE using a sidelink network interface; and 

transmit, to the relay UE, the L2 PDU based on a mapping between: (i) a radio bearer identifier of a radio bearer between the base station and the remote UE, and (ii) a logical channel identifier used on the sidelink network interface.  


12. The remote UE of claim 11, wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the remote UE identifier uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE.  


13. The remote UE of claim 10, wherein the relay UE is a first relay UE, and wherein the one or more processors are further configured to: 

determine that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE; and 
responsively establish a connection with the second relay UE by transmitting a Direct Communication Request message to the second relay UE.  


14. The remote UE of claim 13, the one or more processors further configured to: 
transmit an indication to the first relay UE to indicate a relay path has been switched to the second relay UE.  

12. A relay user equipment (UE) for use in a wireless communication network, the relay UE served by a base station, and the relay UE comprising: one or more processors configured to perform operations comprising: 

receiving, from the base station, a layer-2 service data unit comprising a header that includes an identifier of a remote UE; 
submitting the received service data unit for transmission to the remote UE via a sidelink network interface; and 

transmitting the received service data unit based on a mapping between a first logical channel identifier of a first interface between the remote UE and the relay UE and 
a second logical channel identifier of a second interface between the base station and the relay UE.


13. The relay UE of claim 12, the operations further comprising: 
receiving a header associated with the received layer-2 service data unit, the header comprising the first logical channel identifier; and providing a relay protocol header for layer-2 service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the layer-2 service data units are received.

14. The relay UE of claim 13, the operations further comprising: 
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier.

15. The relay UE of claim 13, the operations further comprising: multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station based on: (i) a quality of service (QoS) parameter associated with each of the plurality of data radio bearers, or (ii) a data radio bearer identity associated with the plurality of data radio bearers.

16. A remote user equipment (UE) for use in a wireless communication network, the remote UE comprising: one or more processors configured to perform operations comprising: receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet; 

determining to communicate the layer-2 service data unit to a base station via a relay UE using a sidelink network interface in a relay mode of operation, wherein a plurality of data radio bearers (DRBs) exist between the base station and the remote UE; and 
transmitting the layer-2 service data unit based on mapping between: (i) an identifier of a first DRB of the plurality of DRBs between the remote UE and the base station, and (ii) a logical channel identifier of the sidelink network interface.

18. The remote UE of claim 17, wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE.
19. The remote UE of claim 16, wherein the relay UE is a first relay UE and wherein the operations further comprise: 

determining that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE; and responsively establishing a connection with the second relay UE by transmitting a Direct Communication Request message.

20. The remote UE of claim 19, further comprising: 

transmitting an indication to the first relay UE to indicate a relay path has been switched to the second relay UE.


Regarding claim 1, Burbidge’861 discloses a relay user equipment (UE) comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors configured to, when executing instructions stored in the memory, cause the UE to: 
receive, from a base station, a layer-2 (L2) packet data unit (PDU) comprising a header that includes a remote UE identifier of a remote UE; 
determine, based on the remote UE identifier, to transmit the L2 PDU to the remote UE via a sidelink network interface; and 
transmit, to the remote UE, the L2 PDU based on a mapping between: (i) a logical channel identifier used on a Uu interface between the base station and the relay UE, and (ii) a radio bearer identifier of a radio bearer between the base station and the remote UE (see Burbidge’861, claim 12).  
Regarding claim 2, Burbidge’861 discloses wherein the header further comprises the logical channel identifier (see Burbidge’861, claim 13).  
Regarding claim 5, Burbidge’861 discloses the one or more processors further configured to: 
receive, from the base station, a relay reconfiguration message comprising the remote UE identifier of the remote UE; and 
establish a connection with the remote UE based on the remote UE identifier (see Burbidge’861, claim 14).  
Regarding claim 6, Burbidge’861 discloses the one or more processors further configured to: multiplex a first plurality of radio bearers between the relay UE and a plurality of remote UEs to a second
plurality of radio bearers between the relay UE and the base station (see Burbidge’861, claim 15).  
Regarding claim 10, Burbidge’861 discloses a remote user equipment (UE) for use in a wireless communication network, the remote UE comprising: 
a memory; and 
one or more processors coupled to the memory, the one or more processors configured to, when executing instructions stored in the memory, cause the UE to: 
determine to communicate a layer-2 (L2) packet data unit (PDU) to a base station via a relay UE, wherein the remote UE communicates with the relay UE using a sidelink network interface; and 
transmit, to the relay UE, the L2 PDU based on a mapping between: (i) a radio bearer identifier of a radio bearer between the base station and the remote UE, and (ii) a logical channel identifier used on the sidelink network interface (see Burbidge’861, claim 16).  
Regarding claim 12, Burbidge’861 discloses wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the remote UE identifier uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (see Burbidge’861, claim 18).  
Regarding claim 13, Burbidge’861 discloses wherein the relay UE is a first relay UE, and wherein the one or more processors are further configured to: 
determine that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE; and 
responsively establish a connection with the second relay UE by transmitting a Direct Communication Request message to the second relay UE (see Burbidge’861, claim 19).  
Regarding claim 14, Burbidge’861 discloses the one or more processors further configured to: 
transmit an indication to the first relay UE to indicate a relay path has been switched to the second relay UE (see Burbidge’861, claim 20).  
Regarding claims 1 and 10, Burbidge’861 discloses most of the features except receiving a layer-2 (L2) packet data unit (PDU) and mapping a radio bearer identifier of a radio bearer. In the same field of endeavor (e.g., communication system) Lee discloses method related to performing a buffer status reporting procedure for relaying in a wireless communication system that comprises receiving a layer-2 (L2) packet data unit (PDU) and mapping a radio bearer identifier of a radio bearer (Lee discloses eNB transmitting a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. (Lee the discloses the eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee paragraph [0112]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding to performing a buffer status reporting procedure for relaying in a wireless communication system, into the method related to layer 2 relaying and mobility using a sidelink interface of the Instant application, The motivation to do so is to efficiently perform UE-to-Network Relay or UE-to-UE Relay (see Lee, abstract and paragraph [0009]).

Claims 16-20 and other dependent claims, for example, claims 3-4, 7-9 and 15 reciting the similar features, are also rejected based on the similar rational.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 10, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter).
Here is the reference teaches the claims.
Regarding claim 10, Lee discloses a remote user equipment (UE) for use in a wireless communication network (Referring to FIG. 11, UE1 performs as a ProSe VE-to-Network Relay UE (hereinafter, relay UE). Relay UE is a DE that provides functionality to support connectivity to unicast services for remote UE(s). UE2 performs as a remote UE; see Lee, paragraph [0104]), the remote UE comprising: 
a memory (The processor is configured to control the transceiver to receive data to be relayed from a remote UE via sidelink; see Lee, paragraph [0008]); and 
one or more processors coupled to the memory, the one or more processors configured to, when executing instructions stored in the memory (a transceiver, and a processor coupled to the memory and the transceiver. The processor is configured to control the transceiver to receive data to be relayed from a remote UE via sidelink; see Lee, paragraph [0008]), cause the UE to: 
determine to communicate a layer-2 (L2) packet data unit (PDU) to a base station via a relay UE (remote UE is a ProSe enabled public safety UE that communicates with a PDN via a ProSe UE-to-Network Relay. That is, UE1 i.e. relay UE, receives from control signal/data from UE2, i.e. remote UE, which is required to be relayed to the network or another UE, i.e. UE3. If the control signal/data is relayed to the network, it may consist of UE-to-Network Relay; see Lee, paragraph [0104]), wherein the remote UE communicates with the relay UE using a sidelink network interface (For UE-to-Network Relay, if relayed data is delivered from the remote UE towards the network, the data is delivered from PC5 interface (in SL) to Uu interface (in UL) in the relay UE; see Lee, paragraph [0107]); and 
transmit, to the relay UE, the L2 PDU based on a mapping (Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers; see Lee paragraph [0112]. Also see paragraph [0114], “MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed” and paragraph [0106], “it is assumed that UE1 (receiver UE) is relay UE that can provide the relay service and UE2 (transmitter UE) is a remote UE that wants to get the relay service. Further, there may be two types of relay services, one of which is a relay service for 1 :M data transmitted by remote UE and the other is a relay service for 1: 1 data transmitted by remote UE”) between: (i) a radio bearer identifier of a radio bearer between the base station and the remote UE, and (ii) a logical channel identifier used on the sidelink network interface (Further, via the relay configuration, the eNB may inform the UE1 which radio bearer is used to relay data between another UE and the eNB for a source ID and a destination ID. The eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee, paragraph [0112]. Also see paragraph [0107], “For UE-to-Network Relay, if relayed data is delivered from the remote UE towards the network, the data is delivered from PC5 interface (in SL) to Uu interface (in UL) in the relay UE”).  
Regarding claim 12, Lee discloses wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the remote UE identifier uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (A UE may establish multiple logical channels. Logical channel ID (LCID) included within the MAC subheader uniquely identifies a logical channel within the scope of one source Layer-2 ID and ProSe layer-2 group ID combination.; see Lee, paragraph [0078]).  
Regarding claim 13, Lee discloses wherein the relay UE is a first relay UE, and wherein the one or more processors are further configured to: 
determine that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE (Proximity-based services (ProSe) are described. "ProSe" may be used mixed with "D2D". ProSe direct communication means a communication between two or more UEs in proximity that are ProSe-enabled, by means of user plane transmission using E-UTRA technology via a path not traversing any network node; see Lee, paragraph [0054]); and 
responsively establish a connection with the second relay UE by transmitting a Direct Communication Request message to the second relay UE (For ProSe direct communication, the UE supporting ProSe direct communication can operate in two modes for resource allocation, which include Mode 1 (scheduled resource allocation) and Mode 2 (UE autonomous resource selection). In Mode l , the UE needs to be RRC_CONNECTED in order to transmit data. The UE requests transmission resources from the eNB; see Lee, paragraph [0088]).  
Regarding claim 15, Lee discloses the one or more processors further configured to: 
receive, from the base station, a relay configuration message comprising a relay UE identifier of the relay UE (the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data … Relayed data for different sources/destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID; see Lee, paragraph [0112]); and 
establish a connection with the relay UE based on the relay UE identifier (if the UE1 can support relay of data in a group, the UE1 transmits a relay request to the eNB. The relay request may include at least one of source ID, destination ID; see Lee, paragraph [0111]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), as applied to the claims above and further in view of disclosed prior art Seok, US 2012/0087300 A1 (Seok hereinafter).
Here is how the references teach the claims.
Regarding claim 11, Lee discloses the remote UE of claim 10. Lee does not explicitly disclose the one or more processors further configured to: include in the L2 PDU at least one of a remote UE identifier of the remote UE or the radio bearer identifier. In the same field of endeavor (e.g., communication system) Seok discloses a frame transmission method, performed by a station (STA), in a wireless communication system that comprises the one or more processors further configured to: include in the L2 PDU at least one of a remote UE identifier of the remote UE or the radio bearer identifier (The first data frame may be transmitted from the AP together with a second data frame transmitted for the destination STA by using space division multiple access (SDMA) Transmission … The first data frame may be transmitted in an aggregate MAC service data unit (A-MSDU) format; see Seok, paragraphs [0012] - [0013]. Also see paragraph [0055], “Although a MAC address is exemplified in FIG. 4 as identification information of the relay STA and the destination STA, a variety of information capable of identifying STAs can be used as identification information, including an association identifier (AID)”).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Seok regarding a frame transmission method, performed by a station (STA), in a wireless communication system into the method related to relaying data received from the remote UE via sidelink of Lee. The motivation to do so is to provide a method for facilitating data frame transmission by a relaying station setting up a direct link with the with destination STA (see Seok, abstract).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), as applied to the claims above and further in view of disclosed prior art Agiwal et al., US 2014/0341112 A1 (Agiwal hereinafter).
Here is how the references teach the claims.
Regarding claim 14, Lee discloses the remote UE of claim 13. Lee does not explicitly disclose the one or more processors further configured to: 
transmit an indication to the first relay UE to indicate a relay path has been switched to the second relay UE. In the same field of endeavor (e.g., communication system) Agiwal discloses a method for performing D2D communication using wireless communication network that comprises the one or more processors further configured to: 
transmit an indication to the first relay UE to indicate a relay path has been switched to the second relay UE (At operation 1430, UE1 1400 and the UE2 1402 may then transmit switching indication to each other … At operations 1432 and 1434, UE1 1400 and UE2 1402 may respectively start communication with each via the wireless communication network using the created/activated ProSe EPS bearers; see Agiwal, paragraphs [0168]-[0169]).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Agiwal regarding performing D2D communication using wireless communication network into the method related to relaying data received from the remote UE via sidelink of Lee. The motivation to do so is to support a method for providing seamless IP session continuity when a communication path for a UE1 and another UE switches from the direct communication path to the communication path via the wireless communication network, or vice versa (see Agiwal, abstract and paragraph [0020]).

Claim(s) 1-7, 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), in view of disclosed prior art, in view of disclosed prior art Kang et al., US 2014/0293783 A1 (Kang hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Lee discloses a relay user equipment (UE) (a relay user equipment (UE) in a wireless communication system is provided; see Lee, paragraph [0008]) comprising: a memory (The relay UE includes a memory; see Lee, paragraph [0008]); and one or more processors coupled to the memory, the one or more processors configured to (a transceiver, and a processor coupled to the memory and the transceiver. The processor is configured to control the transceiver to receive data to be relayed from a remote UE via sidelink; see Lee, paragraph [0008]), when executing instructions stored in the memory (The processor is configured to control the transceiver to receive data to be relayed from a remote UE via sidelink; see Lee, paragraph [0008]), cause the UE to: …
determine, based on the remote UE identifier, to transmit the L2 PDU to the remote UE via a sidelink network interface (the UE1 may determine whether to relay the user data in every SC period. MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed. As a result, the UE1 may determine whether to relay the user data by every MAC PDU; see Lee, paragraph [0114]. Also see paragraph [0114], “The UE2 may indicate to a relay UE (e.g. the UE1) whether the user data needs to be relayed via SL-BCH, sidelink control information (SCI), or SL-SCH”); and 
transmit, to the remote UE, the L2 PDU (the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers; see Lee paragraph [0112]. Also see paragraph [0114], “MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed. As a result, the UE1 may determine whether to relay the user data by every MAC PDU”) based on a mapping between: (i) a logical channel identifier used on a Uu interface between the base station and the relay UE, and (ii) a radio bearer identifier of a radio bearer between the base station and the remote UE (Further, via the relay configuration, the eNB may inform the UE1 which radio bearer is used to relay data between another UE and the eNB for a source ID and a destination ID. The eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee, paragraph [0112]). 
Regarding claim 16, Lee discloses a method to be performed by a relay user equipment (UE) (a relay user equipment (UE) in a wireless communication system is provided; see Lee, paragraph [0008]), the method comprising: …
determining, based on the remote UE identifier, to transmit the L2 PDU to the remote UE via a sidelink network interface (the UE1 may determine whether to relay the user data in every SC period. MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed. As a result, the UE1 may determine whether to relay the user data by every MAC PDU; see Lee, paragraph [0114]. Also see paragraph [0114], “The UE2 may indicate to a relay UE (e.g. the UE1) whether the user data needs to be relayed via SL-BCH, sidelink control information (SCI), or SL-SCH”); and 
transmitting, to the remote UE, the L2 PDU (the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers; see Lee paragraph [0112]. Also see paragraph [0114], “MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed. As a result, the UE1 may determine whether to relay the user data by every MAC PDU”) based on a mapping between: (i) a logical channel identifier used on a Uu interface between the base station and the relay UE, and (ii) a radio bearer identifier of a radio bearer between the base station and the remote UE (Further, via the relay configuration, the eNB may inform the UE1 which radio bearer is used to relay data between another UE and the eNB for a source ID and a destination ID. The eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee, paragraph [0112]).  
Regarding claims 1 and 16, Lee does not explicitly disclose receive, from a base station, a layer-2 (L2) packet data unit (PDU) comprising a header that includes a remote UE identifier of a remote UE. In the same field of endeavor (e.g., communication system) Kang discloses a method for transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU) that comprises receive, from a base station, a layer-2 (L2) packet data unit (PDU) comprising a header that includes a remote UE identifier of a remote UE (In order to allow the transmitting end and the receiving end to exchange data within the above-described layer structure, a case of transmitting MAC SDUs (Medium Access Control Service data units) will be assumed. At this point, the MAC SDU is processed to a MAC PDU (Medium Access Control Packet Data Unit). In order to generate such MAC PDU, the base station or the user equipment may include a MAC header to the MAC PDU; see Kang, paragraph [0034]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kang regarding transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU)into the method related to relaying data received from the remote UE via sidelink of Lee. The motivation to do so is to support a method for the user equipment to effectively transmit data via client cooperative communication (see Kang, paragraphs [0008] and [0009]).
Regarding claim 2, Lee discloses wherein the header further comprises the logical channel identifier (A UE may establish multiple logical channels. Logical channel ID (LCID) included within the MAC subheader uniquely identifies a logical channel within the scope of one source Layer-2 ID and ProSe layer-2 group ID combination; see Lee755, paragraph [0078]).  
Regarding claim 3, Lee discloses wherein transmitting, to the remote UE, the L2 PDU comprises: identifying a logical channel for transmitting the L2 PDU to the remote UE (UL data, for a logical channel which belongs to a LCG, becomes available for transmission in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission; see Le’755, paragraph [0132]).  
Regarding claim 4, Lee discloses wherein transmitting, to the remote UE, the L2 PDU comprises: identifying a link used on an interface between the relay UE and the remote UE (the relay UE triggers a BSR or a sidelink BSR for the data to be relayed. The BSR or the sidelink BSR informs the network about amount of data available for UL transmission of the data to be relayed. The BSR or the SL BSR may include a specific LCG dedicated to relaying. A buffer size field in the BSR or the SL BSR may include UL data in a transmitting L2 entity over Uu interface and sidelink data in a receiving L2 entity over PC5 interface; see Le’755, paragraph [0213]).
Regarding claim 5, Lee discloses the one or more processors further configured to: 
receive, from the base station, a relay reconfiguration message comprising the remote UE identifier of the remote UE (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data; see Lee, paragraph [0112]); and 
establish a connection with the remote UE based on the remote UE identifier (Upon receiving the relay configuration, the UEl may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID; see Lee, paragraph [0112]).  
Regarding claim 6, Lee discloses the one or more processors further configured to: multiplex a first plurality of radio bearers between the relay UE and a plurality of remote UEs to a second plurality of radio bearers between the relay UE and the base station (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers; see Lee, paragraph [0112]. Also see paragraph [0170], “LCG ID: The LCG ID field identifies the group of logical channel(s) which buffer status is being reported. The length of the field is 2 bits. A specific LCG ID is dedicated to reflect buffer status for relaying data in the group of logical channel(s) to eNB”).  
Regarding claim 7, Lee discloses wherein the L2 PDU is a first L2 PDU, and the one or more processors further configured to: 
receive, from the remote UE, a second L2 PDU (For UE-to-Network Relay, if relayed data is delivered from the remote UE towards the network, the data is delivered from PC5 interface (in SL) to Uu interface (in UL) in the relay UE; see Lee, paragraph [0107]); and 
determine to transmit the second L2 PDU to the base station via the Uu interface (Upon receiving the user data from the UE2, the UEl receives RLC/PDCP service data units (SDUs) from the UE2 in sidelink and stores in RX L2 buffer of RX RLC/PDCP entities for sidelink For relaying L2 SDU, e.g. from PC5 interface to Uu interface (i.e. UE-to-Network Relay); see Lee, paragraph [0115]).  
Regarding claim 9, Lee discloses the one or more processors further configured to: transmit the second L2 PDU  (Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers; see Lee paragraph [0112]. Also see paragraph [0114], “the UE1 may determine whether to relay the user data by every MAC PDU”) based on the mapping between: (i) the logical channel identifier of the Uu interface, and (ii) the radio bearer identifier of the radio bearer between the base station and the remote UE (Further, via the relay configuration, the eNB may inform the UE1 which radio bearer is used to relay data between another UE and the eNB for a source ID and a destination ID. The eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee, paragraph [0112]).  
Regarding claim 17, Lee discloses wherein the header further comprises the logical channel identifier (A UE may establish multiple logical channels. Logical channel ID (LCID) included within the MAC subheader uniquely identifies a logical channel within the scope of one source Layer-2 ID and ProSe layer-2 group ID combination; see Lee755, paragraph [0078]).  
Regarding claim 18, Lee discloses wherein transmitting, to the remote UE, the L2 PDU comprises: identifying a logical channel for transmitting the L2 PDU to the remote UE (UL data, for a logical channel which belongs to a LCG, becomes available for transmission in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission; see Le’755, paragraph [0132]).  
Regarding claim 19, Lee discloses further comprising: receiving, from the base station, a relay reconfiguration message comprising the remote UE identifier of the remote UE (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data; see Lee, paragraph [0112]); and establishing a connection with the remote UE based on the remote UE identifier (Upon receiving the relay configuration, the UEl may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID; see Lee, paragraph [0112]).  
Regarding claim 20, Lee discloses wherein the L2 PDU is a first L2 PDU, and the method further comprising: 
receiving, from the remote UE, a second L2 PDU (For UE-to-Network Relay, if relayed data is delivered from the remote UE towards the network, the data is delivered from PC5 interface (in SL) to Uu interface (in UL) in the relay UE; see Lee, paragraph [0107]); and 
determining to transmit the second L2 PDU to the base station via the Uu interface (Upon receiving the user data from the UE2, the UEl receives RLC/PDCP service data units (SDUs) from the UE2 in sidelink and stores in RX L2 buffer of RX RLC/PDCP entities for sidelink For relaying L2 SDU, e.g. from PC5 interface to Uu interface (i.e. UE-to-Network Relay); see Lee, paragraph [0115]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), in view of disclosed prior art, in view of disclosed prior art Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Seok, US 2012/0087300 A1 (Seok hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Lee and Kang disclose the relay UE of claim 7. Lee and Kang do not explicitly disclose  the one or more processors further configured to: provide a relay header for the second L2 PDU, the relay header comprising at least one of the remote UE identifier or the radio bearer identifier. In the same field of endeavor (e.g., communication system) Seok discloses a frame transmission method, performed by a station (STA), in a wireless communication system that comprises the one or more processors further configured to: provide a relay header for the second L2 PDU, the relay header comprising at least one of the remote UE identifier or the radio bearer identifier (The first data frame may be transmitted from the AP together with a second data frame transmitted for the destination STA by using space division multiple access (SDMA) Transmission … The first data frame may be transmitted in an aggregate MAC service data unit (A-MSDU) format; see Seok, paragraphs [0013]. Also see paragraph [0055], “Although a MAC address is exemplified in FIG. 4 as identification information of the relay STA and the destination STA, a variety of information capable of identifying STAs can be used as identification information, including an association identifier (AID)”).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Seok regarding a frame transmission method, performed by a station (STA), in a wireless communication system into the method related to relaying data received from the remote UE via sidelink of Lee and Kang. The motivation to do so is to provide a method for facilitating data frame transmission by a relaying station setting up a direct link with the with destination STA (see Seok, abstract).

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Lee et al., US 2018/0098249 A1: discloses a method for changing a connection by a user equipment connected with a relay UE through a device to device link where a destination Layer-2 ID identifies a target of the D2D packet at PC5 interface where the destination Layer-2 ID is used for filtering of packets at the MAC layer (see abstract and paragraphs [0076]-[0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/19/2022